Case 1:19-cv-00461-LMB-TCB Document 533 Filed 09/01/21 Page 1 of 17 PageID# 17327




                              UNITED STATES DISTRICT COURT
                              EASTERN DISTRICT OF VIRGINIA
                                     Alexandria Division

  Navient Solutions, LLC,

                         Plaintiff,
                                                         Civil Action        No.     1:19-cv-00461
  v.                                                     LMB-TCB

  The Law Offices of Jeffrey Lohman, a
  Professional Corporation; et al.

                         Defendants.


               MEMORANDUM OF LAW IN SUPPORT OF RULE 50 MOTION
               FOR JUDGMENT AS A MATTER OF LAW IN A JURY TRIAL

         Defendants GST Factoring, Inc. (“GST”), Gregory Trimarche (“Trimarche”), and Rick

  Graff (“Graff”), collectively “the GST Defendants,” by counsel, pursuant to Rule 50 of the Federal

  Rules of Civil Procedure, hereby respectfully renew their motion made at the close of Plaintiff’s

  evidence at jury trial, renewed at the close of Defendants’ evidence, and renewed at the close of

  Plaintiff’s rebuttal case. The GST Defendants hereby respectfully incorporate by reference all

  authorities, case law, factual recitations, and arguments set forth in the Lohman Defendants’

  Memorandum of Law filed in support of their Rule 50 motion.

         I.      Standard on Rule 50

         Rule 50(a)(1) of the Federal Rules of Civil Procedure states in relevant part: “If a party has

  been fully heard on an issue during a jury trial and the court finds that a reasonable jury would not

  have a legally sufficient evidentiary basis to find for the party on that issue, the court may: (A)

  resolve the issue against the party….” Rule 50(b) states that after trial “the movant may file a

  renewed motion for judgment as a matter of law….” And pursuant to Rule 50(b)(3) this Court

  “may direct the entry of judgment as a matter of law.”
Case 1:19-cv-00461-LMB-TCB Document 533 Filed 09/01/21 Page 2 of 17 PageID# 17328




         The Fourth Circuit has consistently held that “[i]f a reasonable jury could reach only one

  conclusion based on the evidence or if the verdict in favor of the non-moving party would

  necessarily be based upon speculation and conjecture, judgment as a matter of law must be

  entered.” Myrick v. Prime Ins. Syndicate, Inc., 395 F.3d 485, 489 (4th Cir. 2005). The Fourth

  Circuit confirmed this at length on August 20, 2021, the very same date the jury in this case was

  allowed to submit a baseless, incoherent, and inconsistent verdict.

         Rule 50(b) permits a party to bring a renewed motion for judgment as a matter of
         law after the jury has rendered its verdict. If that motion is denied, the moving party
         is entitled to assert those same arguments on appeal, Fed. R. Civ. P. 50(e), and our
         subsequent review is de novo, Sloas v. CSX Transp., Inc., 616 F.3d 380, 392 (4th
         Cir. 2010). In our analysis, we must view the evidence in the light most favorable
         to the nonmoving party, id., without weighing it or making any credibility
         determinations, Chaudhry v. Gallerizzo, 174 F.3d 394, 404-05 (4th Cir. 1999). Our
         task is to determine "whether there was a legally sufficient evidentiary basis for a
         reasonable jury" to render the verdict that it did. ABT Bldg. Prods. Corp. v. Nat'l
         Union Fire Ins. Co. of Pittsburgh, 472 F.3d 99, 113 (4th Cir. 2006) (emphasis
         added). This requires us to first excise any evidence that was erroneously admitted
         during trial, because "[i]nadmissible evidence contributes [*12] nothing to a
         'legally sufficient evidentiary basis.'" Weisgram v. Marley Co., 528 U.S. 440, 453-
         56, 120 S. Ct. 1011, 145 L. Ed. 2d 958 (2000). If the district court erred in denying
         judgment as a matter of law, then we have the discretion to (1) "order a new trial,"
         (2) "direct the trial court to determine whether a new trial should be granted," or (3)
         "direct the entry of judgment" in the moving party's favor. Fed. R. Civ. P. 50(e).

  Sardis v. Overhead Door Corp., No. 20-1411, 2021 U.S. App. LEXIS 24960, at *11-12 (4th Cir.

  Aug. 20, 2021).

         Here, the Court did grant the oral Rule 50 directed verdict motion of Defendant Jeremy

  Branch at the close of Plaintiff’s evidence. The Court did so because there was simply no way in

  which Plaintiff had presented evidence in support of multiple elements of the counts brought

  against Mr. Branch. However, the Court elected to provisionally deny the same motions brought

  by every other Defendant, reasoning that having a jury verdict would promote judicial economy

  by either allowing a natural jury defense verdict or the Fourth Circuit being able to reinstate any




                                                   2
Case 1:19-cv-00461-LMB-TCB Document 533 Filed 09/01/21 Page 3 of 17 PageID# 17329




  Plaintiff’s verdict should they reverse a later granted directed verdict for the defense. This Court

  regularly follows this practice, for better or for worse. See e.g. Fry v. Rand Constr. Corp., 964

  F.3d 239, 243 (4th Cir. 2020) (Rule 50 motion was granted after submitting the case to the jury

  despite grave concerns about the adequacy of the evidence, and affirmed by the Fourth Circuit).

          It is difficult to imagine circumstances more obvious than in this case that Rule 50 should,

  finally, be applied.    The absence of evidence on required elements, and the presence of

  uncontradicted evidence that renders a Plaintiff’s verdict impossible here, was simply

  overwhelming. Failing to direct a verdict for the defense in favor of the GST Defendants would

  be a travesty and subject them to joint and several liability in an amount in excess of $6,619,500.

          To be clear, under the RICO statutory scheme, 18 U.S. Code § 1964(c) requires entering

  judgment “threefold the damages he sustains and the cost of the suit” including attorney’s fees.

  Furthermore, “[e]very circuit in the country that has addressed the issue has concluded that the

  nature of both civil and criminal RICO offenses requires imposition of joint and several liability

  because all defendants participate in the enterprise responsible for the RICO violations.” United

  States v. Philip Morris USA Inc., 316 F. Supp. 2d 19, 27 (D.D.C. 2004). Here, the damage awards

  mysteriously found by the jury (and wholly disconnected to the evidence admitted at trial) are

  $50,000 (Rick Graff) + $50,000 (Greg Trimarche) + $860,000 (GST) + $100,000 (Jeff Lohman)

  + $1,146,500 (Law Offices of Jeff Lohman) which equals $2,206,500. That amount threefold is

  $6,619,500. So, the stark choice is allowing the baseless verdicts to stand or to grant this motion.

  Respectfully, the latter is the only rational, supported, and fair result.

          The GST Defendants hereby respectfully further incorporate by reference all authorities,

  case law, factual recitations, and arguments set forth in the Motions for Summary Judgment

  previously filed by all Defendants. This case should never have been submitted to a jury.




                                                     3
Case 1:19-cv-00461-LMB-TCB Document 533 Filed 09/01/21 Page 4 of 17 PageID# 17330




         II.     The Substantive RICO Claim Against the GST Defendants Must be Dismissed

         The jury found Greg Trimarche and Rick Graff liable under the substantive RICO count

  and awarded $50,000 against each of them. The jury also found against GST under this count and

  awarded $860,000. Rule 50 directed verdict must be granted in favor of defense verdicts for all

  three Defendants.

         The second Count of the Second Amended Complaint relied upon 18 U.S.C. 1962(c) which

  sets forth that “[i]t shall be unlawful for any person employed by or associated with

  any enterprise engaged in, or the activities of which affect, interstate or foreign commerce, to

  conduct or participate, directly or indirectly, in the conduct of such enterprise’s affairs through a

  pattern of racketeering activity or collection of unlawful debt.” The uncontradicted evidence at

  jury trial established that the various Defendants were plainly not an association-in-fact enterprise.

         Moreover, even if Defendants were somehow an association-in-fact enterprise the GST

  Defendants did not conduct the enterprise through a pattern of racketeering activity. As this Court

  noted: “[t]hese elements are ‘demanding’ because ‘Congress contemplated only a party engaged

  in widespread fraud would be subject to RICO’s serious consequences.” (ECF 204 at 7 (quoting

  Goodrow v. Friedman & MacFayen, P.A., 2012 WL 6725617, *9 (E.D. Va. Dec. 27, 2012)).

         In the form of Jury Instruction No. 19, the Court explained to the jury that Navient had the

  burden of proving each element of the substantive RICO claim. And in the form of Jury Instruction

  No. 21, the Court explained to the jury that Navient would have to prove four elements. The

  evidence at jury trial plainly proved none of the elements.

         First, Navient would have to have shown the existence of an association-in-fact enterprise

  affecting interstate or foreign commerce. In the form of Jury Instruction No. 22, the Court

  provided the definition of “enterprise.” A group would require that the members of the group




                                                    4
Case 1:19-cv-00461-LMB-TCB Document 533 Filed 09/01/21 Page 5 of 17 PageID# 17331




  share a common purpose. The evidence at trial showed no such thing. At the very best, construing

  any evidence in favor of Navient as the non-moving party, the jury could have only found that

  there were two or more disparate groups, each with their own agendas and purposes.

         Greg Trimarche and Rick Graff of GST testified that their purpose was to give private

  student loan debtors affordable access to attorneys who may be able to assist them. That was the

  only testimony as to their purpose. They testified to that repeatedly. No witness testified to the

  contrary.

         Conversely, the GST defendants did not have a purpose to file TCPA claims. The

  undisputed testimony was that GST is not a law firm, Rick Graff is not an attorney, and Greg

  Trimarche is not a debt relief attorney. The GST Defendants never filed a TCPA claim or

  suggested that anyone do it. The testimony was that they did not even know what the TCPA statute

  was. And that they never told David Mize about the TCPA. David Mize testified exactly the same

  way. There was no contrary evidence elicited that a jury could rely upon.

         And conversely, GST certainly did not have a purpose to defraud Navient. The only

  testimony was that the GST Defendants did not even know who Navient was until much later.

  Greg Trimarche’s testimony was that the GST Defendants never counseled borrowers to stop

  paying their loans. And further, his testimony was that GST had no communications with

  borrowers at all. There was no contrary evidence elicited that a jury could rely upon.

         The second of the three characteristics of an enterprise is that the members of the group

  have some relation with one another. This evidence was especially one-sided in favor of the GST

  Defendants. The uncontradicted and repeated testimony was that the GST Defendants did not have

  any relationship with the Lohman Defendants. Rick Graff testified that he never met Jeff Lohman,

  that he never spoke with Jeff Lohman, and that he never otherwise communicated with Jeff




                                                  5
Case 1:19-cv-00461-LMB-TCB Document 533 Filed 09/01/21 Page 6 of 17 PageID# 17332




  Lohman. Rick Graff testified that he never communicated with any other attorney in Jeff

  Lohman’s law firm, that he never directed the attorneys in Jeff Lohman’s law firm to do anything,

  and that they never directed him to do anything. Greg Trimarche testified that he never met Jeff

  Lohman, that he never spoke with Jeff Lohman, and that he never otherwise communicated with

  Jeff Lohman. Greg Trimarche testified that GST never entered into a factoring agreement with

  the Lohman Defendants, that GST never entered into any other agreement with the Lohman

  Defendants, and that GST had no business arrangements with the Lohman Defendants whatsoever.

  And Greg Trimarche testified that GST never directed any student debtors to sign agreements with

  the Lohman Defendants, that GST never shared any revenue with the Lohman Defendants, and

  that the Lohman Defendants never shared any revenue with GST. There was no contrary evidence

  elicited that a jury could rely upon.

         Furthermore, both Jeff Lohman and Jeremy Branch of his law firm testified without

  contradiction that they have no recollection of any phone calls, emails, or other communication

  with Greg Trimarche, Rick Graff, or GST. Navient offered no testimony to contradict any of this

  testimony. And Navient is bound by their uncontradicted testimony. So, there is no enterprise.

  The very first element of Count II fails.

         The second element that Navient had to prove at trial was that each Defendant was

  associated with, or employed by, the enterprise. As articulated in Jury Instruction No. 23 in

  relevant part:

         A person cannot be associated with, or employed by, an enterprise, if he or she does
         not know of the enterprise’s existence or the nature of its activities. Thus, in order
         to prove this element, the plaintiff must prove, by a preponderance of the evidence,
         that the defendant in question was connected to the enterprise in some meaningful
         way and that the defendant knew of the existence of the enterprise and of the general
         nature of its activities….




                                                   6
Case 1:19-cv-00461-LMB-TCB Document 533 Filed 09/01/21 Page 7 of 17 PageID# 17333




          The same evidence discussed above that showed that no enterprise ever existed also

  showed that, even if there was some conceivable enterprise, that the GST Defendants did not know

  about it. But there was further testimony that demonstrated this lack of knowledge. David Mize

  was called to testify by video over two days. He testified that GST arranged to have private student

  loan debtors referred to him as potential clients. Otherwise, his contact with GST was largely

  limited to arranging for refunds for any student debtor who did not want to move forward with

  representation.

          David Mize testified that GST was not providing legal services to clients. David Mize

  testified that GST never suggested to him to file TCPA cases. David Mize testified that GST was

  not a law firm, that the GST Defendants did not tell him how to practice law, and that when a

  matter was settled for a student debtor client that nothing was even communicated to GST. So,

  there was no enterprise, and if there was, the GST Defendants did not know about it. Navient

  elicited no evidence to support this element.

          Jury Instruction No. 24 defined what it means to participate in the conduct of the affairs of

  an enterprise. It stated in relevant part:

          To “participate in the conduct of the enterprise's affairs” requires that a person has
          conducted or participated, directly or indirectly, in the conduct of the enterprise's
          affairs through a pattern of racketeering activity. To participate, directly or
          indirectly, in the conduct of the enterprise's affairs, the Defendant must participate
          in the operation or management of the enterprise itself. A person also participates
          in the operation of the affairs of the enterprise if he or she has some part in directing
          those affairs.

  Without repeating the points raised above, the question is what was GST’s conduct? Greg

  Trimarche testified that GST entered into agreements with debt relief attorneys. And GST entered

  into agreements with marketing affiliates. Neither of those agreements are remotely unlawful.




                                                     7
Case 1:19-cv-00461-LMB-TCB Document 533 Filed 09/01/21 Page 8 of 17 PageID# 17334




          The two marketing witnesses, as well as the GST Defendants, all testified that the affiliates

  were largely marketing for federal student loan borrowers. Many of these companies had existed

  for years, did their own business, and did their own marketing. Recall that GST’s realization was

  that these affiliates would come across private student loan borrowers who could not benefit from

  the services of the affiliates. GST had the idea to pay commissions to the affiliates if they would

  perform an intake and refer the potential client to an attorney who may be able to assist without a

  large upfront retainer. Nothing about that model is unlawful.

          The import is that the affiliates had already been doing their own advertising and

  marketing, and there was very little evidence that they did any separate marketing for this specific

  offshoot. And there was no evidence that the GST Defendants were responsible for anything that

  the affiliates did.

          Rick Graff testified that GST did not have any right or ability to control any of the affiliates

  business operations; that GST did not have any right or ability to approve, reject, or control any of

  the affiliates’ marketing or advertising efforts; and that that he never wrote a script, and that he

  was never involved in developing a script.

          Greg Trimarche testified that the GST defendants did not “prepare” or “approve” any

  scripts; that the GST Defendants never wrote, prepared, distributed, or approved any deceptive

  marketing materials; and that GST had no control over any affiliate’s marketing or advertising

  activities. Indeed, Greg Trimarche testified that the debt relief attorneys drafted and approved

  their own attorney-client agreements and their own FAQs. The consistent and repeated testimony

  from Greg Trimarche was that when GST was asked about marketing that they always said to stick

  with whatever the debt relief attorneys approved.




                                                     8
Case 1:19-cv-00461-LMB-TCB Document 533 Filed 09/01/21 Page 9 of 17 PageID# 17335




          Moreover, Greg Trimarche specifically testified that he was aware of bad actors in the debt

  relief industry, and “we wanted to distinguish ourselves from them.” That is why there was always

  deference to the language of the debt relief attorneys. That is why there were so many discussions

  about compliance calls. That is why there was concern about any affiliates deviating from what

  could be accurately represented about the program. If the purpose was to defraud student

  borrowers, why was so much time and effort spent discussing how to get it right? Furthermore,

  the testimony of every witness who addressed the subject was that any student borrower who felt

  they did not understand the program was offered and provided with a refund. How could it benefit

  anyone to mislead student borrowers on purpose in intake?

          Beyond all of the testimony at trial in this regard, Navient’s Exhibit 762 are GST’s written

  answers under oath with information provided by both Greg Trimarche and Rick Graff. Page 4

  addresses these issues, and pages 5 and 6 address related issues. This is uncontradicted evidence.

          Navient’s only evidence were a couple of mailers. Those mailers do not reference the GST

  Defendants. Those mailers do not reference David Mize or the other debt relief attorneys by name.

  And they certainly did not reference the Lohman Defendants. Indeed, there is nothing from the

  face of the mailers that is linked to the GST Defendants. And there was no evidence that the GST

  Defendants wrote, prepared, or approved any mailers much less these particular ones. The mailers

  also were addressed to students that did not testify at the trial.

          Jury Instruction No. 30 stated “As used in the RICO statute, to act ‘knowingly’ means to

  act voluntarily and intentionally, not because of mistake or accident. ‘Willfully’ means that the

  action was done voluntarily and purposely, with the specific intent to do something the law

  forbids.” Jury Instruction No. 31 begins by stating “In order to establish fraudulent intent on the




                                                     9
Case 1:19-cv-00461-LMB-TCB Document 533 Filed 09/01/21 Page 10 of 17 PageID# 17336




   part of a Defendant, Plaintiff must prove that the particular Defendant knowingly and intentionally

   attempted to deceive the Plaintiff.”

          As the Court heard for itself over the course of a week at trial , there was no evidence that

   the GST Defendants willfully and knowingly participated in a scheme to defraud Navient, a

   company that they testified without contradiction that they did not know existed. And there was

   no evidence that the GST Defendants mailed anything themselves or caused anything to be mailed

   that furthered a scheme that did not exist or that they did not know about.

          Pursuant to the closing section of Jury Instruction No. 33, “Plaintiff must prove by a

   preponderance of the evidence that a Defendant or Defendants specifically intended to deprive

   Plaintiff of something of value through misrepresentation or similar dishonest conduct, which

   indeed did cause Plaintiff harm.” There was no evidence that the GST Defendants intended to

   defraud or otherwise deceive Navient. Indeed, the testimony from both Navient witnesses at trial

   was that they never had any communications with the GST Defendants. No false statement could

   possibly have been made.

          One does not operate or manage an enterprise by “simply provid[ing] goods and services

   that ultimately benefit the enterprise,” and a “defendant can be liable under RICO only if it was

   “managing or operating the overall group.” Democratic Nat’l Comm. v. Russian Federation, 392

   F. Supp.3d 410, 441 (S.D.N.Y. 2019). The GST Defendants did not conduct the affairs of any

   enterprise if one ever existed. The GST Defendants did not manage or control the affairs of any

   enterprise if one ever existed.

          Finally, for all of the reasons discussed above, there was literally no evidence at trial that

   any of the acts or omissions of the GST Defendants could have or did cause any injury to Navient.

   Even if the jury could have found that the GST Defendant were guilty of some vague misconduct,




                                                   10
Case 1:19-cv-00461-LMB-TCB Document 533 Filed 09/01/21 Page 11 of 17 PageID# 17337




   Navient suffered no damages as a proximate result. The student loans were unsecured. The

   decision by student debtors to participate in the program to access affordable legal assistance did

   not injure Navient any more than any other debtor hiring counsel to contest the validity or amount

   of any debt. And the racketeering activity itself must proximately cause injury to Navient. See

   e.g. In re XE Servs. Alien Tort Litig., 665 F. Supp. 2d 569, 598 (E.D. Va. 2009). Nothing that the

   GST Defendants did in their business directly or proximately caused any injury to Navient.

           Furthermore, the awards of $50,000 against the individual Defendants are baseless. There

   were no references to $50,000 in the over 250 exhibits admitted at trial. There were no references

   to $50,000 in the witness testimony, except for a marketing Defendant who said that he paid that

   amount to settle this case. The jury had no information as to what counts he faced, what

   misconduct he allegedly committed, or the value. In no way is $50,000 a remotely rational damage

   linked to anything that Navient claimed at trial. Nor is the award of $860,000 against GST itself

   reflective of any evidence at trial.

           The only numbers before the jury were in the damages chart admitted as Exhibit 910. None

   of this evidence or even argument supports any of these figures entered by the jury on their verdict

   forms. See Eshelman v. Puma Biotechnology, Inc., 2 F.4th 276, 284 (4th Cir. 2021) (“A jury cannot

   faithfully complete its task when there is no evidence whatsoever of actual harm sufficient to

   support the damages award”); SunTrust Bank v. Farrar, 277 Va. 546, 554, 675 S.E.2d 187, 190-

   191 (Va. 2009) (plaintiff has “burden of proving with reasonable certainty the amount of damages

   and the cause from which they resulted; speculation and conjecture cannot form the basis of the

   recovery.’”)




                                                   11
Case 1:19-cv-00461-LMB-TCB Document 533 Filed 09/01/21 Page 12 of 17 PageID# 17338




          The second Count of the Second Amended Complaint which relied upon 18 U.S.C. 1962(c)

   was without any competent or remotely sufficient evidence to support it. No reasonable jury could

   have determined verdicts against the GST Defendants. The Rule 50 Motion should have been

   granted at the close of evidence at each stage of jury trial. It must be granted now.

          III.    The Conspiracy RICO Claim Against the GST Defendants Must be Dismissed

          The third Count of the Second Amended Complaint relied upon 18 U.S.C. 1962(d) which

   simply states that “It shall be unlawful for any person to conspire to violate any of the provisions

   of subsection (a), (b), or (c) of this section.” As set forth in Jury Instruction No. 38

          First: At least one of the members of the conspiracy violated Section 1962(c).
          Second: The Defendant at issue understood the unlawful character of the enterprise
          involved in that violation, and agreed to adopt the goal of furthering that enterprise.
          Third: The Defendant at issue must be aware of the existence and purpose of that
          enterprise. Fourth: The Defendant agreed that the enterprise would be conducted
          through a pattern of racketeering activity. This means that the commission of at
          least two predicate crimes by the conspiracy was contemplated.

          Importantly, Jury Instruction No. 39 stated in relevant part that “A person who has no

   knowledge of a conspiracy but who happens to act in a way which advances some purpose of one

   does not thereby become a member.”

          First, this claim fails as to the GST Defendants because the underlying 18 U.S.C. 1962 (c)

   claim fails as set forth above. If there is no violation of provisions of subsection (a), (b), or (c),

   then there can be no conspiracy to violate them.

          Second, this claim fails because in order for there to be a conspiracy, there must be an

   agreement among the conspirators.        “To plausibly allege a conspiracy to commit a RICO

   violation, the plaintiff must allege that the defendant conspired to participate in the RICO

   enterprise and pattern of criminal activity and had the same criminal objective as the other

   conspirators.” Rojas v. Delta Airlines, Inc., 425 F. Supp. 3d 524, 536-37 (D. Md. 2019).




                                                     12
Case 1:19-cv-00461-LMB-TCB Document 533 Filed 09/01/21 Page 13 of 17 PageID# 17339




            The only testimony was that the GST Defendants had no agreement with anyone else to

   bring TCPA cases. GST did not know what the TCPA statute was. GST was not a law firm and

   had no ability to control law firms. And none of the debt relief attorneys ever brought a single

   TCPA claim. Obviously, there can be no agreement to violate RICO, at minimum, between the

   GST Defendants and the Lohman Defendants where they do not know one another, and they have

   never communicated with one another. All of this testimony came in during Navient’s case in

   chief.

            The Court gave Jury Instruction No. 14 which stated in relevant part: “The plaintiff called

   several defendants as adverse witnesses. The plaintiff is bound by as much of the defendants’

   testimony given as an adverse witness as is clear, logical, reasonable, and uncontradicted.” At the

   trial, Rick Graff, Greg Trimarche, and GST (through Greg Trimarche) were called through their

   deposition testimony in Navient’s case in chief. Virtually nothing they testified to was remotely

   contradicted by any other evidence in the case.

            The third Count of the Second Amended Complaint which relied upon 18 U.S.C. 1962(d)

   was without any competent or remotely sufficient evidence to support it. No reasonable jury could

   have determined verdicts against the GST Defendants. The Rule 50 Motion should have been

   granted at the close of evidence at each stage of jury trial. It must be granted now.

            IV.    Tortious Interference Against GST Must be Dismissed

            The animating concept of tortious interference with contract is a third party coming out of

   the ether to intentionally cause a specific contract between two others to be breached or terminated.

   “In Virginia, the elements of a claim for tortious interference with contractual relations are ... (1)

   the existence of a valid contractual relationship or business expectancy; (2) knowledge of the

   relationship or expectancy on the part of the interferer; (3) intentional interference inducing or




                                                     13
Case 1:19-cv-00461-LMB-TCB Document 533 Filed 09/01/21 Page 14 of 17 PageID# 17340




   causing a breach or termination of the relationship or expectancy; and (4) resultant damage to the

   party whose relationship or expectancy has been disrupted.” Schaecher v. Bouffault, 772 S.E.2d

   589, 602 (Va. 2015). See also Duggin v. Adams, 360 S.E.2d 832, 835 (1987); Pincione v. Dale,

   Civil Action No. 1:11-cv-00367 (AJT/IDD), 2011 U.S. Dist. LEXIS 127016, at *4-5 (E.D. Va.

   Oct. 19, 2011) (federal trial court applying Virginia law on tortious interference). These elements

   were provided to the jury in the form of Jury Instruction No. 46.

           Here, the jury found for the defense with respect to both Rick Graff and Greg Trimarche.

   That is, they found neither individual liable for tortious interference. And yet the jury somehow

   inconsistently found GST liable for tortious interference. Such a finding was impossible under the

   evidence at trial.

           The undisputed and only evidence at jury trial was that Rick Graff and Greg Trimarche

   were two of the three principals of GST. The third principal was Buddy Sievers, whose name was

   hardly mentioned in the trial. The testimony by others was that Buddy was elderly and did not use

   email. There was no testimony that GST had any other employees or agents at all.

           The jury’s first substantive note and question was to seek guidance as to how to separate

   individuals and businesses. The Court provided a brief response to the effect that a corporation

   can only act through its employees, agents, directors, or officers. That is a correct statement of

   Virginia law. See e.g. Bardach Iron & Steel Co. v. Charleston Port Terminals, 143 Va. 656, 672,

   129 S.E. 687, 692 (1925) (“Corporations can only act through agents….”) And where the jury

   exonerated two of the three principals, there was no evidence about the third principal, and there

   was no testimony that GST ever had employees, it is impossible for the jury to have followed the

   law to conclude that GST could be liable. Regardless, this Court can see for itself that there was

   no evidence presented at trial by which Navient could establish any of the four elements as to GST.




                                                   14
Case 1:19-cv-00461-LMB-TCB Document 533 Filed 09/01/21 Page 15 of 17 PageID# 17341




          The first element of this tort is the existence of a valid contractual relationship or business

   expectancy. The testimony was that Navient did not own any of the student loans. Indeed, Navient

   stipulated that the loans “are owned by various trusts or other entities for which NSL is the servicer

   and authorized agent.” (Ex. 2091). This alone is dispositive.

          The second element of this tort is knowledge of the relationship or expectancy on the part

   of the interferer. Here, the uncontradicted testimony from Greg Trimarche offered in Navient’s

   case in chief was that GST had never even heard of Navient. Greg Trimarche testified that GST

   received none of the student debtors’ loan documents or other information pertaining to their cases

   such that they would not know whether any particular debtor was being serviced by Navient. GST

   was in business long before the wholly unrelated Lohman Defendants began to file any TCPA

   claims. And there was absolutely no evidence that any of the GST Defendants knew or could have

   known the complicated testimony by Troy Standish as to Navient’s complex, future, residual

   interest in loans that they did not own. The jury had no evidence to find in support of this element.

          When trying to evade summary judgment on this point, Navient cited to a Fifth Circuit case

   for a proposition that “all that is necessary is that the tortfeasor know that some party or parties

   had a prospective contractual relationship.” Verkin v. Melroy, 699 F.2d 729, 733 (5th Cir. 1983).

   Navient made this argument during the jury trial in the form of suggesting that if one throws a rock

   then it does not matter if one does not know who specifically one is hitting. But that proposition

   is not recognized in substantive Virginia law. Indeed, this Court previously cited a Virginia case

   which states the opposite – that a potential plaintiff is “not within the scope of the protection

   afforded by this rule, unless A intends to affect them.”         DurretteBradshaw, P.C. v. MRC

   Consulting, L.C., 277 Va. 140, 146, 670 S.E.2d 704, 707 (2009). By necessity that must include




                                                    15
Case 1:19-cv-00461-LMB-TCB Document 533 Filed 09/01/21 Page 16 of 17 PageID# 17342




   knowing who one intends to be affecting. Tortious interference with contract is an intentional tort.

   There is no such thing as negligent interference with contract.

          The third element of this tort is intentional interference inducing or causing a breach or

   termination of the relationship or expectancy. There was zero evidence of such intent at the jury

   trial. On the contrary, the overwhelming and only evidence was the absence of any such intent by

   GST. Once again, GST did not know Navient existed. GST did not know of the existence of the

   TCPA statute. No member of GST ever counseled borrowers to stop paying their loans. GST had

   no specific knowledge over what advice lawyers provided. GST had no involvement whatsoever

   in any attorneys’ evaluation or pursuit of TCPA claims. And GST had no relationship or

   communication with the Lohman Defendants at any time. All of this wholly uncontradicted

   testimony made it impossible for the jury to find support for the third element.

          The uncontradicted testimony was that GST would not tell any attorney how to handle their

   cases or give legal advice; that GST had neither the right nor the opportunity to do so; that GST

   had no involvement in any legal services provided by the law firms to the clients; that GST had no

   communications with any law firms’ clients; that GST had no contact with any of the lenders or

   loan servicers involved in the clients’ cases; that the GST Defendants never filed a TCPA claim

   against Navient; and that GST never provided legal advice directly to consumers. Given these

   uncontradicted facts, all of which came into evidence in Navient’s case in chief, the only evidence

   is that there was neither intent nor interference.

          The fourth and final element of this tort is resultant damage to the party whose relationship

   or expectancy has been disrupted. Navient presented no evidence at trial that any act by GST

   caused Navient to lose a penny. All prior recitations and arguments are incorporated here. And

   the extensive arguments by the Lohman Defendants on this point are incorporated here.




                                                        16
Case 1:19-cv-00461-LMB-TCB Document 533 Filed 09/01/21 Page 17 of 17 PageID# 17343




          Tortious interference was without any competent or remotely sufficient evidence to support

   it. No reasonable jury could have determined verdicts against GST, and indeed they did not with

   respect to Greg Trimarche and Rick Graff individually. The Rule 50 Motion should have been

   granted at the close of evidence at each stage of jury trial. It must be granted now.

                                            CONCLUSION

          For the foregoing reasons, GST Factoring, Inc., Gregory Trimarche, and Rick Graff each

   respectfully requests that the Court grant their Rule 50 Motion for a Judgment as a Matter of Law.



   DATED: September 3, 2021                      Respectfully submitted,

                                                 GST FACTORING, INC.
                                                 GREGORY TRIMARCHE
                                                 RICK GRAFF

                                                          /s/ Mikhael D. Charnoff
                                                 Mikhael D. Charnoff, VSB No. 43929
                                                 1010 N. Glebe Road, Suite 310
                                                 Arlington, VA 22201
                                                 Tel: 703-291-6650
                                                 Fax: 703-563-6692
                                                 mike@perrycharnoff.com


                                    CERTIFICATE OF SERVICE

          I hereby certify that on September 1, 2021, I will electronically file the foregoing using

   the Court’s CM/ECF system, which will send a notification of such filing (NEF) to all counsel of

   record for all parties who have appeared in this action.



                                                 /s/ Mikhael D. Charnoff
                                                 Mikhael D. Charnoff




                                                   17
